625 F.2d 499
John K. DEWEY, D.D.S., Plaintiff-Appellee,v.LOUISIANA STATE BOARD OF DENTISTRY, Defendant-Appellant.
No. 79-1155.
United States Court of Appeals, Fifth Circuit.
July 21, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
Norman J. Robinson, Jr., New Orleans, for defendant-appellant.
Adams & Reese, New Orleans, La., William S. Poole, Jr., Demopolis, Ala., for plaintiff-appellee.
Before GODBOLD, SIMPSON and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The decision is affirmed on the basis of the district court opinion, 491 F.Supp. 132 (E.D.La., 1980).


2
AFFIRMED.